Exhibit 99.3 Annual Meeting of Holders of Trust Units and Special Voting Units Toronto, Ontario – May 9, 2007 REPORT OF VOTING RESULTS In accordance with section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations, the following sets out the matters voted on at the Annual Meeting of Unitholders of Extendicare Real Estate Investment Trust (the “REIT”) held on May 9, 2007. 1. Appointment of Auditors By a show of hands a vote for the appointment of KPMG LLP as the auditors of the REIT until the next annual meeting of the REIT, and the outcome was as follows: Votes For % Votes Withheld % 42,923,241 99.98 7,000 0.02 2. Election of Trustees By a show of hands a vote for the election of the following 9 nominees as Trustees of the REIT to hold office until the next annual meeting in the year 2008, or until their respective successors are elected or appointed, and the outcome was as follows: Nominee Votes For % Votes Withheld % John F. Angus 42,922,823 99.98 7,418 0.02 H. Michael Burns 29,502,985 69.48 12,961,056 30.52 Dr. Seth B. Goldsmith 42,899,939 99.93 30,302 0.07 Michael J. L. Kirby 42,900,366 99.93 29,875 0.07 Frederick B. Ladly 42,902,286 99.93 27,955 0.07 Alvin G. Libin 42,902,079 99.93 28,162 0.07 J. Thomas MacQuarrie 42,786,595 99.67 143,646 0.33 Mel Rhinelander 42,924,402 99.99 5,839 0.01 Philip W. Small 42,922,811 99.98 7,430 0.02 Yours truly, /s/ Jillian Fountain Jillian Fountain Secretary
